UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7785



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NORMAN LEROY LAYNE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-03-394; CA-05-798-1)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norman Leroy Layne, Appellant Pro Se. Mark Alex Grider, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Norman Leroy Layne, a federal prisoner, seeks to appeal

the district court’s order dismissing his 28 U.S.C. § 2255 (2000)

motion as untimely filed.      An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge   issues    a   certificate    of     appealability.        28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner     satisfies   this     standard   by

demonstrating that reasonable jurists would find both that the

district   court’s    assessment    of    his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.          See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Layne

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED


                                    - 2 -